DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-17 in the reply filed on 9/15/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities: 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  For claim 10 to be proper it should have been dependent on either claim 6 or claim 8.
In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 7, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez et al. (US PGPub 2005/0160217, hereafter referred to as Gonzalez).
Regarding claim 6, Gonzalez teaches a method of writing an operation control program on a semiconductor storage device, the method comprising: determining whether the operation control program can be correctly writable on a non-volatile memory (Paragraph [0051]-[0052], states that blocks of a flash memory can be tested to make sure firmware (operational control program) can be written to them), writing the operation control program, responsive to determining that the operation control program is correctly writable (Paragraph [0051]-[0052], once blocks are tested and confirmed to be good the firmware is written to the selected areas), and writing at least one address in which the operation control program is stored in an address storage (Paragraphs [0034]-[0036], states that a map is stored that contains the address of where in memory the firmware is located meaning it will be written there when it is decided that location will be where the firmware is to be stored).
Regarding claim 7, Gonzalez teaches all the limitations of claim 6. Gonzalez further teaches wherein the step of determining whether the operation control program can be correctly writable includes: searching a plurality of blocks in the non-volatile memory (Paragraph [0051], as stated in the rejection to claim 1, the blocks of the memory are tested until a set of blocks can be found to store the data), and writing a plurality of addresses in the address storage (Paragraphs [0034]-[0036], as stated in the rejection to claim 1, since multiple blocks are chosen it means multiple addresses will be written).
Regarding claim 10, Gonzalez teaches all the limitations of claim 7. Gonzalez further teaches selecting one of the blocks, writing test data to the selected block, and reading test data from the selected block until the written data and read data match so as to write one of the plurality of addresses that corresponds to the selected block in the address storage (Paragraph [0051], states that the test is conducted by writing test data to a block and then reading that data from the block and checking it for errors (seeing if it matches the written data). If the block passes the test then it can be selected to store the firmware and thereby be recorded in the map data).
Regarding claim 11, Gonzalez teaches all the limitations of claim 10. Gonzalez further teaches wherein the address includes a physical block address (Paragraph [0028], states that the map maps logical addresses to physical addresses).
Regarding claim 12, Gonzalez teaches all the limitations of claim 10. Gonzalez further teaches further comprising iteratively writing one of the plurality of addresses until a number of the addresses written meets a threshold (Fig. 6 and Paragraphs [0051], states that a map is made of the certified areas of all suitable blocks. The process will then iteratively write copies of the firmware to the area meaning that those areas will then have to be recorded in the map data).
Regarding claims 13, 16, and 17, claims 13, 16, and 17 are the system claims associated with claims 6, 10, and 12. Since Gonzalez teaches all the limitations of claims 6, 10, and 12 and further teaches a non-volatile memory; and a memory controller, operatively coupled to the non-volatile memory (Fig. 1, controller 15 and flash memory 13), it also teaches all the limitations of claims 13, 16, and 17; therefore the rejections to claims 6, 10, and 12 also apply to claims 13, 16, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.
Regarding claim 14, Gonzalez teaches all the limitations of claim 13. Gonzalez further teaches an address storage (Paragraphs [0034]-[0036], as stated in the rejection to claim 1).
Gonzalez further teaches the memory controller includes storage (Fig. 1, shows the controller 15 that includes ROM and RAM memories). Since Gonzalez teaches both the memory controller including storage and address storage it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the address storage with the storage in the memory controller to obtain the predicable result of wherein the memory controller includes the address storage (as this changes the location of the address storage and not its function).

Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Bruennert et al. (US PGPub 2010/0030934, hereafter referred to as Bruennert).
Regarding claim 8, Gonzalez teaches all the limitations of claim 6. Gonzalez does not teach wherein the address storage includes a one-time programmable ROM.
Bruennert teaches wherein the address storage includes a one-time programmable ROM (Paragraph [0061], states that an OTP ROM can be used to store lookup tables). Since both Gonzalez and Bruennert teach an address storage it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the address storage of Gonzalez with that of  Bruennert to obtain the predicable result of the address storage including a one-time programmable ROM.
Regarding claim 9, Gonzalez and Bruennert teach all the limitations of claim 8. Bruennert further teaches wherein the one time programmable ROM includes an eFuse (Paragraph [0061], states that the ROM can be an eFuse). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 15, claim 15 is the system claim associated with claim 8. Since Gonzalez and Bruennert teach all the limitations of claim 8 and Gonzalez further teaches a non-volatile memory; and a memory controller, operatively coupled to the non-volatile memory (Fig. 1, controller 15 and flash memory 13), they also teach all the limitations of claim 15; therefore the rejection to claim 8 also applies to claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132